
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.15


SILICON VALLEY BANCSHARES

1997 EQUITY INCENTIVE PLAN


Adopted December 19, 1996
Approved by Shareholders April 17, 1997
Amended as of September 8, 1997
Amended as of July 20, 2000
Amended as of February 15, 2001
Amended as of April 19, 2001
Amended as of May 16, 2001
Amended as of April 18, 2002
Amended as of January 16, 2003
Amended as of April 17, 2003
Amended as of April 22, 2004
Amended as of July 22, 2004

1.     PURPOSES.

        (a)   The purpose of the Plan is to provide a means by which selected
Employees and Directors of and Consultants to the Company, and its Affiliates,
may be given an opportunity to benefit from increases in value of the stock of
the Company through the granting of (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) stock bonuses, (iv) rights to purchase
restricted stock, (v) restricted stock units, and (vi) stock appreciation
rights, all as defined below.

        (b)   The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees or Directors of or Consultants to the Company or
its Affiliates, to secure and retain the services of new Employees, Directors
and Consultants, and to provide incentives for such persons to exert maximum
efforts for the success of the Company and its Affiliates.

        (c)   The Company intends that the Stock Awards issued under the Plan
shall, in the discretion of the Board or any Committee to which responsibility
for administration of the Plan has been delegated pursuant to subsection 3(c),
be either (i) Options granted pursuant to Section 6 hereof, including Incentive
Stock Options and Nonstatutory Stock Options, (ii) stock bonuses or rights to
purchase restricted stock, or restricted stock units granted pursuant to
Section 7 hereof, or (iii) stock appreciation rights granted pursuant to
Section 8 hereof. All Options shall be separately designated Incentive Stock
Options or Nonstatutory Stock Options at the time of grant, and in such form as
issued pursuant to Section 6, and a separate certificate or certificates will be
issued for shares purchased on exercise of each type of Option.

2.     DEFINITIONS.

        (a)   "Affiliate" means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f) respectively, of the Code.

        (b)   "Board" means the Board of Directors of the Company.

        (c)   "Code" means the Internal Revenue Code of 1986, as amended.

        (d)   "Committee" means a Committee appointed by the Board in accordance
with subsection 3(c) of the Plan.

        (e)   "Company" means Silicon Valley Bancshares, a Delaware corporation.

1

--------------------------------------------------------------------------------



        (f)    "Concurrent Stock Appreciation Right" or "Concurrent Right" means
a right granted pursuant to subsection 8(b)(2) of the Plan.

        (g)   "Consultant" means any person, including an advisor, engaged by
the Company or an Affiliate to render consulting services and who is compensated
for such services, provided that the term "Consultant" shall not include
Directors who are paid only a director's fee by the Company or who are not
compensated by the Company for their services as Directors.

        (h)   "Continuous Status as an Employee, Director or Consultant" means
that the service of an individual to the Company, whether as an Employee,
Director or Consultant, is not interrupted or terminated. The Board or the chief
executive officer of the Company may determine, in that party's sole discretion,
whether Continuous Status as an Employee, Director or Consultant shall be
considered interrupted in the case of: (i) any leave of absence approved by the
Board or the chief executive officer of the Company, including sick leave,
military leave, or any other personal leave; or (ii) transfers between the
Company, Affiliates or their successors.

        (i)    "Covered Employee" means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

        (j)    "Director" means a member of the Board.

        (k)   "Employee" means any person, including Officers and Directors,
employed by the Company or any Affiliate of the Company. Neither service as a
Director nor payment of a director's fee by the Company shall be sufficient to
constitute "employment" by the Company.

        (l)    "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (m)  "Fair Market Value" means, as of any date, the value of the common
stock of the Company determined as follows:

        (1)   If the common stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of common stock shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Company's common stock) on the day of determination, as reported
in The Wall Street Journal or such other source as the Board deems reliable.

        (2)   In the absence of such markets for the common stock, the Fair
Market Value shall be determined in good faith by the Board.

        (n)   "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

        (o)   "Independent Stock Appreciation Right" or "Independent Right"
means a right granted pursuant to subsection 8(b)(3) of the Plan.

        (p)   "Non-Employee Director" means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
("Regulation S-K")), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
"non-employee director" for purposes of Rule 16b-3.

2

--------------------------------------------------------------------------------




        (q)   Nonstatutory Stock Option" means an Option not intended to qualify
as an Incentive Stock Option.

        (r)   "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        (s)   "Option" means a stock option granted pursuant to the Plan.

        (t)    "Option Agreement" means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

        (u)   "Optionee" means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.

        (v)   "Outside Director" means a Director who either (i) is not a
current employee of the Company or an "affiliated corporation" (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an "affiliated corporation"
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), was not an officer of the Company or an "affiliated
corporation" at any time, and is not currently receiving direct or indirect
remuneration from the Company or an "affiliated corporation" for services in any
capacity other than as a Director, or (ii) is otherwise considered an "outside
director" for purposes of Section 162(m) of the Code.

        (w)  "Plan" means this 1997 Equity Incentive Plan.

        (x)   "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect with respect to the Company at the time discretion
is being exercised regarding the Plan.

        (y)   "Securities Act" means the Securities Act of 1933, as amended.

        (z)   "Stock Appreciation Right" means any of the various types of
rights which may be granted under Section 8 of the Plan.

        (aa) "Stock Award" means any award granted under the Plan, including any
Option, any stock bonus, any right to purchase restricted stock, any restricted
stock unit, and any Stock Appreciation Right.

        (bb) "Stock Award Agreement" means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award grant. Each Stock Award Agreement shall be subject to the
terms and conditions of the Plan.

        (cc) "Tandem Stock Appreciation Right" or "Tandem Right" means a right
granted pursuant to subsection 8(b)(1) of the Plan.

3.     ADMINISTRATION.

        (a)   The Plan shall be administered by the Board unless and until the
Board delegates administration to a Committee, as provided in subsection 3(c).

        (b)   The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

        (1)   To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; whether a Stock Award will be an Incentive Stock Option, a Nonstatutory
Stock Option, a stock bonus, a right to purchase restricted stock, a Stock
Appreciation Right, or a combination of the foregoing; the provisions of each
Stock Award granted (which need not be identical), including the time or times
when a

3

--------------------------------------------------------------------------------



person shall be permitted to receive stock pursuant to a Stock Award; whether a
person shall be permitted to receive stock upon exercise of an Independent Stock
Appreciation Right; and the number of shares with respect to which a Stock Award
shall be granted to each such person.

        (2)   To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

        (3)   To amend the Plan or a Stock Award as provided in Section 14.

        (4)   Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
which are not in conflict with the provisions of the Plan.

        (c)   The Board may delegate administration of the Plan to a committee
or committees of the Board composed of one (1) or more members (the
"Committee"). In the discretion of the Board, the Committee may be composed of
two (2) or more Non-Employee Directors and/or Outside Directors. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, (and references in this Plan to the Board shall thereafter be to
the Committee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

4.     SHARES SUBJECT TO THE PLAN.

        (a)   Subject to the provisions of Section 13 relating to adjustments
upon changes in stock, the stock that may be issued pursuant to Stock Awards
shall not exceed in the aggregate twelve-million—fifty thousand (12,050,000)
shares of the Company's common stock. If any Stock Award shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the stock not acquired under such Stock Award shall revert to
and again become available for issuance under the Plan. Shares subject to Stock
Appreciation Rights exercised in accordance with Section 8 of the Plan shall not
be available for subsequent issuance under the Plan.

        (b)   The stock subject to the Plan may be unissued shares or reacquired
shares, bought on the market or otherwise.

        (c)   Effective February 24, 2004, and subject to the provisions of
Section 13 relating to adjustments upon changes in stock, of the one million one
hundred fifty-three thousand and twenty seven (1,153,027) shares of the
Company's common stock available for issuance under the Incentive Plan, the
total number of shares available to grant as stock bonus awards, under
restricted stock purchase agreements, and restricted stock units shall not
exceed four hundred and five thousand nine hundred eighty (405,980) shares of
the Company's common stock.

        (d)   Effective April 22, 2004, and subject to the provisions of
Section 13 relating to adjustments upon changes in stock, the one million five
hundred thousand (1,500,000) shares of the Company's common stock were added to
the Incentive Plan (the "2004 Share Reserve"). To the extent that a Stock Award
is granted from the 2004 Share Reserve in the form of stock bonus awards, under
restricted stock purchase agreements or restricted stock units, the 2004 Share
Reserve will be reduced by an amount equal to 2.0 times the number of shares
subject to that award. Further, if unvested shares acquired from the 2004 Share
Reserve pursuant to a stock bonus award, restricted stock purchase agreement or
restricted stock unit are forfeited or repurchased by the Company, 2.0 times the
number of shares of common stock so forfeited or repurchased will return to the
2004 Share Reserve and will again become available for issuance.

4

--------------------------------------------------------------------------------




5.     ELIGIBILITY.

        (a)   Incentive Stock Options and Stock Appreciation Rights appurtenant
thereto may be granted only to Employees. Stock Awards other than Incentive
Stock Options and Stock Appreciation Rights appurtenant thereto may be granted
only to Employees, Directors or Consultants.

        (b)   No person shall be eligible for the grant of an Incentive Stock
Option if, at the time of grant, such person owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of such stock at the date of
grant and the Option is not exercisable after the expiration of five (5) years
from the date of grant.

        (c)   Subject to the provisions of Section 13 relating to adjustments
upon changes in stock, no person shall be eligible to be granted Options and
Stock Appreciation Rights covering more than two hundred fifty thousand
(250,000) shares of the Company's common stock in any calendar year.

6.     OPTION PROVISIONS.

        Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

        (a)   Term.    No Option shall be exercisable after the expiration of
ten (10) years from the date it was granted. Notwithstanding the foregoing, any
Option granted between April 17, 2003 and April 21, 2004 shall not be
exercisable after the expiration of five (5) years from the date of grant. Any
Option granted on or after April 22, 2004 shall not be exercisable after the
expiration of seven (7) years from the date of grant.

        (b)   Price.    The exercise price of each Incentive Stock Option or
Nonstatutory Stock shall be not less than one hundred percent (100%) of the Fair
Market Value of the stock subject to the Option on the date the Option is
granted; the exercise price of each Nonstatutory Stock Option shall be not less
than one hundred percent (100%) the Fair Market Value of the stock subject to
the Option on the date the Option is granted and will be in lieu of cash
compensation. Notwithstanding the foregoing, an Option (whether an Incentive
Stock Option or a Nonstatutory Stock Option) may be granted with an exercise
price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

        (c)   Consideration.    The purchase price of stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, or (ii) at
the discretion of the Board or the Committee, at the time of the grant of the
Option, (a) by delivery to the Company of other common stock of the Company,
(b) according to a deferred payment or other arrangement (which may include,
without limiting the generality of the foregoing, the use of other common stock
of the Company) with the person to whom the Option is granted or to whom the
Option is transferred pursuant to subsection 6(d), or (c) in any other form of
legal consideration acceptable to the Board. In the case of any deferred payment
arrangement, interest shall be compounded at least annually and shall be charged
at the minimum rate of interest necessary to avoid the treatment as interest,
under any applicable provisions of the Code, of any amounts other than amounts
stated to be interest under the deferred payment arrangement.

        (d)   Transferability.    An Incentive Stock Option shall not be
transferable except by will or by the laws of descent and distribution, and
shall be exercisable during the lifetime of the person to whom the Incentive
Stock Option is granted only by such person. A Nonstatutory Stock Option shall
only be

5

--------------------------------------------------------------------------------




transferable by the Optionee upon such terms and conditions as are set forth in
the Option Agreement for such Nonstatutory Stock Option, as the Board or the
Committee shall determine in its sole discretion. The person to whom the Option
is granted may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionee, shall thereafter be entitled to exercise the Option.

        (e)   Vesting.    The total number of shares of stock subject to an
Option may, but need not, be allotted in periodic installments (which may, but
need not, be equal). The Option Agreement may provide that from time to time
during each of such installment periods, the Option may become exercisable
("vest") with respect to some or all of the shares allotted to that period, and
may be exercised with respect to some or all of the shares allotted to such
period and/or any prior period as to which the Option became vested but was not
fully exercised. The Option may be subject to such other terms and conditions on
the time or times when it may be exercised (which may be based on performance or
other criteria) as the Board may deem appropriate. The provisions of this
subsection 6(e) are subject to any Option provisions governing the minimum
number of shares as to which an Option may be exercised.

        (f)    Termination of Employment or Relationship as a Director or
Consultant.    In the event an Optionee's Continuous Status as an Employee,
Director or Consultant terminates (other than upon the Optionee's death or
disability or for Cause), the Optionee may exercise his or her Option (to the
extent that the Optionee was entitled to exercise it as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the Optionee's
Continuous Status as an Employee, Director or Consultant (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the shares covered by the unexercisable portion of the Option shall revert to
and again become available for issuance under the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate, and the shares covered by such
Option shall revert to and again become available for issuance under the Plan.

        In the event an Optionee's Continuous Status as an Employee, Director or
Consultant terminates for Cause, then the Option shall immediately terminate,
and the shares covered by such Option shall revert to and again become available
for issuance under the Plan. "Cause" shall be defined as an act of embezzlement,
fraud, dishonesty, or breach of fiduciary duty to the Company, a deliberate
disregard of the rules of the Company which results in loss, damage or injury to
the Company, any unauthorized disclosure of any of the secrets or confidential
information of the Company, inducing any client or customer of the Company to
break any contract with the Company or inducing any principal for whom the
Company acts as agent to terminate such agency relations, or engaging in any
conduct which constitutes unfair competition with the Company, or any act which
results in Optionee being removed from any office of the Company by any bank
regulatory agency.

        An Optionee's Option Agreement may also provide that if the exercise of
the Option following the termination of the Optionee's Continuous Status as an
Employee, Director, or Consultant (other than upon the Optionee's death or
disability) would result in liability under Section 16(b) of the Exchange Act,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth in the Option Agreement, or (ii) the tenth (10th) day
after the last date on which such exercise would result in such liability under
Section 16(b) of the Exchange Act. Finally, an Optionee's Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionee's Continuous Status as an Employee, Director or Consultant (other than
upon the Optionee's death or disability) would be prohibited at any time solely
because the issuance of shares would violate the registration requirements under
the Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option, or (ii) the expiration of a period of
three (3) months

6

--------------------------------------------------------------------------------




after the termination of the Optionee's Continuous Status as an Employee,
Director or Consultant during which the exercise of the Option would not be in
violation of such registration requirements.

        (g)   Disability of Optionee.    In the event an Optionee's Continuous
Status as an Employee, Director or Consultant terminates as a result of the
Optionee's disability, the Optionee may exercise his or her Option (to the
extent that the Optionee was entitled to exercise it as of the date of
termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, at the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the shares covered by the unexercisable portion of the Option shall revert to
and again become available for issuance under the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the shares covered by such Option shall
revert to and again become available for issuance under the Plan.

        (h)   Death of Optionee.    In the event an Optionee's Continuous Status
as an Employee, Director or Consultant terminates as a result of Optionee's
death, the Option may be exercised (to the extent the Optionee was entitled to
exercise the Option as of the date of death) by the Optionee's estate, by a
person who acquired the right to exercise the Option by bequest or inheritance
or by a person designated to exercise the option upon the Optionee's death
pursuant to subsection 6(d), but only within the period ending on the earlier of
(i) the date twelve (12) months following the date of death (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of such Option as set forth in the Option Agreement. If, at the time of
death, the Optionee was not entitled to exercise his or her entire Option, the
shares covered by the unexercisable portion of the Option shall revert to and
again become available for issuance under the Plan. If, after death, the Option
is not exercised within the time specified herein, the Option shall terminate,
and the shares covered by such Option shall revert to and again become available
for issuance under the Plan.

        (i)    Early Exercise.    The Option may, but need not, include a
provision whereby the Optionee may elect at any time while an Employee, Director
or Consultant to exercise the Option as to any part or all of the shares subject
to the Option prior to the full vesting of the Option. Any unvested shares so
purchased may be subject to a repurchase right in favor of the Company or to any
other restriction the Board determines to be appropriate.

7.     TERMS OF STOCK BONUSES, PURCHASES OF RESTRICTED STOCK AND RESTRICTED
STOCK UNITS.

        Each stock bonus, restricted stock unit, or restricted stock purchase
agreement shall be in such form and shall contain such terms and conditions as
the Board or the Committee shall deem appropriate; provided, however, in no
event may shares subject to stock bonus awards be issued for more than 5% of the
aggregate number of shares of the Company's common stock reserved for issuance
hereunder pursuant to Section 4(a). To the extent any shares issued pursuant to
stock bonus awards are forfeited or otherwise return to the Plan, such shares
will not count against the foregoing limit and may once again be issued pursuant
to stock bonus awards as if the original award were never granted. The terms and
conditions of stock bonuses, restricted stock units, or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus, restricted
stock unit or restricted stock purchase agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions as appropriate and will be
issued in lieu of cash compensation:

        (a)   Purchase Price.    The purchase price under each restricted stock
purchase agreement shall be such amount as the Board or Committee shall
determine and designate in such Stock Award Agreement, but in no event shall the
purchase price be less than eighty-five percent (85%) of the

7

--------------------------------------------------------------------------------




stock's Fair Market Value on the date such award is made. Notwithstanding the
foregoing, the Board or the Committee may determine that eligible participants
in the Plan may be awarded stock pursuant to a Stock Award Agreement in
consideration for past services actually rendered to the Company or for its
benefit.

        (b)   Transferability.    Stock bonuses, restricted stock units, and
restricted stock awards shall be transferable by the grantee only upon such
terms and conditions as are set forth in the applicable Stock Award Agreement,
as the Board or the Committee shall determine in its discretion, so long as
stock awarded remains subject to the terms of the Stock Award Agreement.

        (c)   Consideration.    The purchase price of stock acquired pursuant to
a stock purchase agreement shall be paid either: (i) in cash at the time of
purchase; (ii) at the discretion of the Board or the Committee, according to a
deferred payment or other arrangement with the person to whom the stock is sold;
or (iii) in any other form of legal consideration that may be acceptable to the
Board or the Committee in its discretion. Notwithstanding the foregoing, the
Board or the Committee to which administration of the Plan has been delegated
may award stock bonuses and restricted stock bonus units in consideration for
past services actually rendered to the Company or for its benefit.

        (d)   Vesting.    Shares of stock sold or awarded under the Plan may,
but need not, be subject to a repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board or the
Committee.

        (e)   Termination of Employment or Relationship as a Director or
Consultant.    In the event a grantee's Continuous Status as an Employee,
Director or Consultant terminates, the Company may repurchase or otherwise
reacquire any or all of the shares of stock held by that person which have not
vested as of the date of termination under the terms of the Stock Award
Agreement between the Company and such person.

        (f)    Restricted Stock Units.    The Administrator is authorized to
make restricted stock awards denominated in units of common stock on such terms
and conditions and subject to such restrictions, if any, as the Administrator
shall determine, in its sole discretion, which terms, conditions and
restrictions shall be set forth in the instrument evidencing the restricted
stock unit award. The terms, conditions and restrictions that the Administrator
shall have the power to determine shall include, without limitation, the manner
in which shares subject to restricted stock unit award are held during the
periods they are subject to restrictions and the circumstances under which
forfeiture of the restricted stock unit award shall occur by reason of
termination of the grantee's employment or service relationship.

8.     STOCK APPRECIATION RIGHTS.

        (a)   The Board or Committee shall have full power and authority,
exercisable in its sole discretion, to grant Stock Appreciation Rights under the
Plan to Employees or Directors of or Consultants to, the Company or its
Affiliates. To exercise any outstanding Stock Appreciation Right, the holder
must provide written notice of exercise to the Company in compliance with the
provisions of the Stock Award Agreement evidencing such right. Except as
provided in subsection 5(c), no limitation shall exist on the aggregate amount
of cash payments the Company may make under the Plan in connection with the
exercise of a Stock Appreciation Right.

        (b)   Three types of Stock Appreciation Rights shall be authorized for
issuance under the Plan:

        (1)   Tandem Stock Appreciation Rights.    Tandem Stock Appreciation
Rights will be granted appurtenant to an Option, and shall, except as
specifically set forth in this Section 8, be subject to the same terms and
conditions applicable to the particular Option grant to which it pertains.
Tandem Stock Appreciation Rights will require the holder to elect between the
exercise of the underlying Option for shares of stock and the surrender, in
whole or in part, of such Option for an

8

--------------------------------------------------------------------------------



appreciation distribution. The appreciation distribution payable on the
exercised Tandem Right shall be in cash (or, if so provided, in an equivalent
number of shares of stock based on Fair Market Value on the date of the Option
surrender) in an amount up to the excess of (a) the Fair Market Value (on the
date of the Option surrender) of the number of shares of stock covered by that
portion of the surrendered Option in which the Optionee is vested over (b) the
aggregate exercise price payable for such vested shares.

        (2)   Concurrent Stock Appreciation Rights.    Concurrent Rights will be
granted appurtenant to an Option and may apply to all or any portion of the
shares of stock subject to the underlying Option and shall, except as
specifically set forth in this Section 8, be subject to the same terms and
conditions applicable to the particular Option grant to which it pertains. A
Concurrent Right shall be exercised automatically at the same time the
underlying Option is exercised with respect to the particular shares of stock to
which the Concurrent Right pertains. The appreciation distribution payable on an
exercised Concurrent Right shall be in cash (or, if so provided, in an
equivalent number of shares of stock based on Fair Market Value on the date of
the exercise of the Concurrent Right) in an amount equal to such portion as
shall be determined by the Board or the Committee at the time of the grant of
the excess of (a) the aggregate Fair Market Value (on the date of the exercise
of the Concurrent Right) of the vested shares of stock purchased under the
underlying Option which have Concurrent Rights appurtenant to them over (b) the
aggregate exercise price paid for such shares.

        (3)   Independent Stock Appreciation Rights.    Independent Rights will
be granted independently of any Option and shall, except as specifically set
forth in this Section 8, be subject to the same terms and conditions applicable
to Nonstatutory Stock Options as set forth in Section 6. They shall be
denominated in share equivalents. The appreciation distribution payable on the
exercised Independent Right shall be not greater than an amount equal to the
excess of (a) the aggregate Fair Market Value (on the date of the exercise of
the Independent Right) of a number of shares of Company stock equal to the
number of share equivalents in which the holder is vested under such Independent
Right, and with respect to which the holder is exercising the Independent Right
on such date, over (b) the aggregate Fair Market Value (on the date of the grant
of the Independent Right) of such number of shares of Company stock. The
appreciation distribution payable on the exercised Independent Right shall be in
cash or, if so provided, in an equivalent number of shares of stock based on
Fair Market Value on the date of the exercise of the Independent Right.

9.     CANCELLATION AND RE-GRANT OF OPTIONS.

        (a)   Subject to Section 9(c), the Board or the Committee shall have the
authority to effect, at any time and from time to time, (i) the repricing of any
outstanding Options and/or any Stock Appreciation Rights under the Plan and/or
(ii) with the consent of the affected holders of Options and/or Stock
Appreciation Rights, the cancellation of any outstanding Options and/or any
Stock Appreciation Rights under the Plan and the grant in substitution therefor
of new Options and/or Stock Appreciation Rights under the Plan covering the same
or different numbers of shares of stock, but having an exercise price per share
not less than eighty-five percent (85%) of the Fair Market Value (one hundred
percent (100%) of the Fair Market Value in the case of an Incentive Stock
Option) or, in the case of a 10% shareholder (as described in subsection 5(b))
receiving a new grant of an Incentive Stock Option, not less than one hundred
ten percent (110%) of the Fair Market Value) per share of stock on the new grant
date.

        (b)   Shares subject to an Option or Stock Appreciation Right canceled
under this Section 9 shall continue to be counted against the maximum award of
Options and Stock Appreciation Rights permitted to be granted pursuant to
subsection 5(c) of the Plan. The repricing of an Option and/or Stock
Appreciation Right under this Section 9, resulting in a reduction of the
exercise price, shall be

9

--------------------------------------------------------------------------------




deemed to be a cancellation of the original Option and/or Stock Appreciation
Right and the grant of a substitute Option and/or Stock Appreciation Right; in
the event of such repricing, both the original and the substituted Options and
Stock Appreciation Rights shall be counted against the maximum awards of Options
and Stock Appreciation Rights permitted to be granted pursuant to subsection
5(c) of the Plan. The provisions of this subsection 9(b) shall be applicable
only to the extent required by Section 162(m) of the Code.

        (c)   Notwithstanding the foregoing, the Board or Committee will need
shareholder approval prior to effecting the repricing of any outstanding Options
and/or any Stock Appreciation Rights under the Plan or the cancellation and
re-granting under this Section 9 of any Option or Stock Appreciation Right.

10.   COVENANTS OF THE COMPANY.

        (a)   During the terms of the Stock Awards, the Company shall keep
available at all times the number of shares of stock required to satisfy such
Stock Awards.

        (b)   The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares of stock upon exercise of the Stock Award; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act either the Plan, any Stock Award or any stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell stock upon exercise of such Stock Awards
unless and until such authority is obtained.

11.   USE OF PROCEEDS FROM STOCK.

        Proceeds from the sale of stock pursuant to Stock Awards shall
constitute general funds of the Company.

12.   MISCELLANEOUS.

        (a)   The Board shall have the power to accelerate the time at which a
Stock Award may first be exercised or the time during which a Stock Award or any
part thereof will vest pursuant to subsection 6(e), 7(d) or 8(b),
notwithstanding the provisions in the Stock Award stating the time at which it
may first be exercised or the time during which it will vest.

        (b)   Neither an Employee, Director or Consultant nor any person to whom
a Stock Award is transferred under subsection 6(d), 7(b), or 8(b) shall be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares subject to such Stock Award unless and until such person
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

        (c)   Nothing in the Plan or any instrument executed or Stock Award
granted pursuant thereto shall confer upon any Employee, Director, Consultant or
other holder of Stock Awards any right to continue in the employ of the Company
or any Affiliate (or to continue acting as a Director or Consultant) or shall
affect the right of the Company or any Affiliate to terminate the employment of
any Employee with or without cause the right of the Company's Board of Directors
and/or the Company's shareholders to remove any Director as provided in the
Company's Bylaws and the provisions of the California Corporations Code, or the
right to terminate the relationship of any Consultant subject to the terms of
such Consultant's agreement with the Company or Affiliate.

        (d)   To the extent that the aggregate Fair Market Value (determined at
the time of grant) of stock with respect to which Incentive Stock Options are
exercisable for the first time by any Optionee during

10

--------------------------------------------------------------------------------




any calendar year under all plans of the Company and its Affiliates exceeds one
hundred thousand dollars ($100,000), the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonstatutory Stock Options.

        (e)   The Company may require any person to whom a Stock Award is
granted, or any person to whom a Stock Award is transferred pursuant to
subsection 6(d), 7(b) or 8(b), as a condition of exercising or acquiring stock
under any Stock Award, (1) to give written assurances satisfactory to the
Company as to such person's knowledge and experience in financial and business
matters and/or to employ a purchaser representative reasonably satisfactory to
the Company who is knowledgeable and experienced in financial and business
matters, and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (2) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Stock Award for such person's own
account and not with any present intention of selling or otherwise distributing
the stock. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

        (f)    To the extent provided by the terms of a Stock Award Agreement,
the person to whom a Stock Award is granted may satisfy any federal, state or
local tax withholding obligation relating to the exercise or acquisition of
stock under a Stock Award by any of the following means or by a combination of
such means: (1) tendering a cash payment; (2) authorizing the Company to
withhold shares from the shares of the common stock otherwise issuable to the
participant as a result of the exercise or acquisition of stock under the Stock
Award; or (3) delivering to the Company owned and unencumbered shares of the
common stock of the Company.

13.   ADJUSTMENTS UPON CHANGES IN STOCK.

        (a)   If any change is made in the stock subject to the Plan, or subject
to any Stock Award (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the type(s) and maximum number of securities subject to the Plan
pursuant to Section 4(a) and the maximum number of securities subject to award
to any person during any calendar year pursuant to Section 5(c), and the
outstanding Stock Awards will be appropriately adjusted in the type(s) and
number of securities and price per share of stock subject to such outstanding
Stock Awards. Such adjustments shall be made by the Board or the Committee, the
determination of which shall be final, binding and conclusive. (The conversion
of any convertible securities of the Company shall not be treated as a
"transaction not involving the receipt of consideration by the Company.)"

        (b)   In the event of "Change in Control," unless otherwise determined
by the Board or Committee at the time of grant, all outstanding Stock Awards
shall immediately become one hundred percent (100%) vested, and the Board shall
notify all participants that their outstanding Stock Awards shall be fully
exercisable for a period of three (3) months (or such other period of time not
exceeding six (6) months as is determined by the Board at the time of grant)
from the date of such notice, and any unexercised Stock Awards shall terminate
upon the expiration of such period.

11

--------------------------------------------------------------------------------




        "Change in Control" means the consummation of any of the following
transactions:

        (1)   a merger or consolidation of Silicon Valley Bank (the "Bank") or
Company with any other corporation, other than a merger or consolidation which
would result in beneficial owners of the total voting power in the election of
directors represented by the voting securities ("Voting Securities") of the Bank
or Company (as the case may be) outstanding immediately prior thereto continuing
to beneficially own securities representing (either by remaining outstanding or
by being converted into voting securities of the surviving entity) at least
fifty percent (50%) of the total Voting Securities of the Bank or the Company,
or of such surviving entity, outstanding immediately after such merger or
consolidation;

        (2)   the filing of a plan of liquidation or dissolution of the Bank or
the closing of the sale, lease, exchange or other transfer or disposition by the
Bank or Company of all or substantially all of the Bank's assets;

        (3)   any person (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")), other
than (a) a trustee or other fiduciary holding securities under an employee
benefit plan of the Bank or Company, (b) a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their beneficial ownership of stock in the Company, or (c) the
Company (with respect to the Company's' ownership of the stock of the Bank), is
or becomes the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of the securities of the Bank or the
Company representing 50% or more of the Voting Securities; or

        (4)   any person (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), other than (a) a trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company, (b) a corporation
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of stock in the Bank, or (c) the Company
(with respect to the Company's ownership of the stock of the Bank) is or becomes
the beneficial owner (within the meaning or Rule 13d-3 under the Exchange Act),
directly or indirectly, of the securities of the Bank or the Company
representing 25% or more of the Voting Securities of such corporation, and
within twelve (12) months of the occurrence of such event, a change in the
composition of the Board of Directors of the Company occurs as a result of which
sixty percent (60%) or fewer of the directors are Incumbent Directors.

        "Incumbent Directors" shall mean directors who either

        (A)  are directors of the Company as of the date hereof;

        (B)  are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors of the Company who are
Incumbent Directors described in (a) above at the time of such election or
nomination; or

        (C)  are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors of the Company who are
Incumbent Directors described in (a) or (b) above at the time of such election
or nomination.

        Notwithstanding the foregoing, "Incumbent Directors" shall not include
an individual whose election or nomination to the Board occurs in order to
provide representation for a person or group of related persons who have
initiated or encouraged an actual or threatened proxy contest relating to the
election of directors of the Company.

14.   AMENDMENT OF THE PLAN AND STOCK AWARDS.

        (a)   The Board may amend, alter, or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair the
rights of an optionee under any Award

12

--------------------------------------------------------------------------------



theretofore granted without the optionee's or recipient's consent, except such
an amendment made to cause the Plan to comply with applicable law, stock
exchange rules or accounting rules. In addition, no such amendment shall be made
without the approval of the Company's shareholders to the extent such approval
is required by law or agreement or if such amendment would:

        (1)   Materially increase benefits accruing to participants under the
Plan;

        (2)   Increase the aggregate number of securities issued under the Plan;

        (3)   Significantly modify the eligibility requirements for participants
in the Plan; and

        (4)   Reprice any Incentive Stock Options or Nonstatutory Options.

        (b)   The Board may amend the terms of any Stock Option or other Award
theretofore granted, prospectively or retroactively, but no such amendment
(a) shall cause a qualified award to cease to qualify for the Section 162(m) of
the Code or (b) impair the rights of any holder without the holder's consent
except such an amendment made to cause the Plan or Award to qualify for any
exemption provided by Rule 16b-3 or (c) modify the terms of any Stock Option or
other Award in a manner inconsistent with the provisions of this Plan.

        (c)   Subject to the above provisions, the Board shall have the
authority to amend the Plan to take into account changes in law and tax and
accounting rules as well as other developments, and to grant Awards which
qualify for beneficial treatment under such rules without shareholder approval.

15.   TERMINATION OR SUSPENSION OF PLAN.

        (a)   The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on December 18, 2006 which shall be
within ten (10) years from the date the Plan is adopted by the Board or approved
by the shareholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

        (b)   Rights and obligations under any Stock Award granted while the
Plan is in effect shall not be impaired by suspension or termination of the
Plan, except with the written consent of the person to whom the Stock Award was
granted.

16.   EFFECTIVE DATE OF PLAN.

        The Plan shall become effective as determined by the Board, but no Stock
Awards granted under the Plan shall be exercised unless and until the Plan has
been approved by the shareholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board,
and, if required, an appropriate permit has been issued by the Commissioner of
Corporations of the State of California.

13

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.15



1997 EQUITY INCENTIVE PLAN
